Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 4/12/2022, has been entered. 
Claims 1-24 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 9-13, 23 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US Pub. No. 2017/0345881 A1), hereafter referred to as Kim.

As to claim 1, Kim discloses a display apparatus (fig 1, [0033]) comprising:
a display area (DA) including a plurality of pixels ([0049]);
a non-display area (PA) surrounding the display area (DA); and 
a blocking block (180) arranged in the non-display area (PA) and protruding to prevent a flow of a fluid outside the blocking block (fig 2, 180; [0075]), the blocking block (180) forming a monitoring groove (groove between 180 and 170) having a pre-defined shape that collects the fluid (fig 3, groove with predetermined shape 136H), wherein the fluid is visible in the monitoring groove while the monitoring groove has the pre-defined shape to detect an overflow of the fluid ([0116]; [0110]-[0111]). 

As to claim 3, Kim discloses the display apparatus of claim 1 (paragraphs above),
a dam (170) disposed between the display area (DA) and the blocking block (180). 

As to claim 4, Kim discloses the display apparatus of claim 3 (paragraphs above),
wherein the monitoring groove is formed between the blocking block and the dam (fig 2, groove between dam 170 and blocking block 180), and the fluid collected by the monitoring groove is fluid that overflows to an outer portion of the dam (fig 2, fluid 152; [0111]). 

As to claim 9, Kim discloses the display apparatus of claim 1 (paragraphs above),
an encapsulation layer covering the display area (fig 2, 150 over DA; [0049]). 

As to claim 10, Kim discloses the display apparatus of claim 9 (paragraphs above),
the encapsulation layer (fig 2, layer 150) comprises at least one inorganic encapsulation layer (151; [0064]) and at least one organic encapsulation layer (152; [0064]); and 
the blocking block (180) comprises a layer including a same material as a material of the at least one inorganic encapsulation layer (151) of the encapsulation layer (150). 

As to claim 11, Kim discloses the display apparatus of claim 1 (paragraphs above), 
wherein a planar shape of the blocking block comprises at least one shape selected from a rectangular shape, a square shape, a circular shape, an elliptical shape, and a diamond shape (fig 1, blocking block 180). 

As to claim 12, Kim discloses the display apparatus of claim 1 (paragraphs above),
wherein the blocking block comprises at least one organic insulating layer ([0074] and [0054]). 

As to claim 13, Kim discloses a method of manufacturing a display apparatus (fig 1 [0023]), the method comprising:
forming a substrate (fig 2, substrate 110) having a display area (DA) and a non-display area (PA) surrounding the display area (DA), the display area including a plurality of pixels ([0049]); and 
forming a blocking block (180) that protrudes in the non-display area (PA), the blocking block (180) forms a monitoring groove (groove between 180 and 170) having a pre-defined shape that collects fluid (fig 3, groove with predetermined shape 136H), wherein the fluid is visible in the monitoring groove while the monitoring groove has the pre-defined shape to detect an overflow of the fluid ([0116]; [0110]-[0111])

As to claim 23, Kim discloses the method of claim 13 (paragraphs above),
wherein a planar shape of the blocking block comprises at least one shape selected from a rectangular shape, a square shape, a circular shape, an elliptical shape, and a diamond shape (fig 1, blocking block 180). 

As to claim 24, Kim discloses the method of claim 13 (paragraphs above),
wherein the blocking block comprises at least one organic insulating layer ([0074] and [0054]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (US Pub. No. 2018/0124933 A1), hereafter referred to as Park.

As to claim 2, Kim discloses the display apparatus of claim 1 (paragraphs above).
Kim does not disclose wherein the blocking block comprises a plurality of blocking blocks arranged discontinuously adjacent to a circumference of the display area. 
Nonetheless, Park discloses wherein a blocking block comprises a plurality of blocking blocks arranged discontinuously adjacent to a circumference of the display area (fig 17, blocking block 130 adjacent to display area DA). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the blocking block of Kim from a plurality of discontinuous blocking blocks as taught by Park since this will allow for a reduction in the increase of stress in the non-display area of the display apparatus. 

As to claim 14, Kim discloses the method of claim 13 (paragraphs above),
Kim does not disclose wherein the forming blocking block includes forming a plurality of blocking blocks arranged discontinuously adjacent to a circumference of the display area. 
Nonetheless, Park discloses wherein forming a blocking block includes forming a plurality of blocking blocks arranged discontinuously adjacent to a circumference of the display area (fig 17, blocking block 130 adjacent to display area DA). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the blocking block of Kim from a plurality of discontinuous blocking blocks as taught by Park since this will allow for a reduction in the increase of stress in the non-display area of the display apparatus.

As to claim 15, Kim in view of Park disclose the method of claim 14 (paragraphs above),
Kim further discloses forming a dam in the non-display area (dam 170 outside of the area DA). 

As to claim 16, Kim in view of Park disclose the method of claim 15 (paragraphs above),
Kim further discloses wherein the monitoring groove is formed between an outer sidewall of the dam and an inner sidewall of the blocking block (fig 2, groove between dam 170 and blocking block 180). 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US Pub. No. 2019/0179466 A1), hereafter referred to as Kim2.

As to claim 5, Kim discloses the display apparatus of claim 1 (paragraphs above).
Kim does not disclose a crack dam adjacent to an outer portion to the blocking block. 
Nonetheless, Kim2 discloses a crack dam adjacent to an outer portion of a display (fig 7, crack dam formed by the crack prevention groove 350).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a crack dam in the non-display region of Kim as taught by Kim2 so that cracks are prevented from propagating to the display area. 

Claims 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park and further in view of Kim et al. (US Pub. No. 2019/0179466 A1), hereafter referred to as Kim2.

As to claim 17, Kim in view of Park disclose the method of claim 16 (paragraphs above). 
Kim in view of Park does not disclose forming a crack dam in the non-display area, the crack dam configured to prevent a propagation of cracks to the display area. 
Nonetheless, Kim2 discloses a crack dam adjacent to an outer portion of a display (fig 7, crack dam formed by the crack prevention groove 350).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a crack dam in the non-display region of Kim in view of Park as taught by Kim2 so that cracks are prevented from propagating to the display area.

As to claim 18, Kim in view of Park and Kim2 disclose the method of claim 17 (paragraphs above). 
Kim further discloses forming an encapsulation layer covering the display area (fig 2, 150 over DA). 

As to claim 19, Kim in view of Park and Kim2 disclose the method of claim 18 (paragraphs above). 
Kim further discloses the forming of an encapsulation layer (150) comprises forming at least one inorganic encapsulation layer (151) and at least one organic encapsulation layer (152); and 
a thickness of the at least one organic encapsulation layer (152) is increased if a portion of the at least one organic encapsulation layer is collected in a groove formed between an inner sidewall of the blocking block and an outer sidewall of the dam when forming the at least one organic encapsulation layer (Kim teaches in [0111] that in one alternative the portion of 152 does not overflow the dam 170 and thus meets the alternative of this limitation and therefore this alternative limitation of the claim is not required to be met). 

Claims 6-8 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Kim et al. (US Pub. No. 2018/0033998 A1), hereafter referred to as Kim3.

As to claim 6, Kim discloses the display apparatus of claim 1 (paragraphs above),
Kim does not disclose wherein each pixel of the plurality of pixels comprise:
a first conductive layer;
a second conductive layer;
a pixel electrode;
a first planarization layer disposed between the first conductive layer and the second conductive layer, the first planarization layer including an organic insulating layer; and
a second planarization layer disposed between the second conductive layer and the pixel electrode, the second planarization layer including an organic insulating layer. 
Nonetheless, Kim3 discloses wherein pixels comprise:
a first conductive layer (fig 2A, 262; [0061]);
a second conductive layer (fig 2A, upper layer 261 on lower layer 213);
a pixel electrode (214);
a first planarization layer (fig 2A, lower layer 213) disposed between the first conductive layer (262) and the second conductive layer (upper layer 261), the first planarization layer (lower 213) including an organic insulating layer ([0058]-[0060]); and
a second planarization layer (upper layer 213) disposed between the second conductive layer (upper layer 261) and the pixel electrode (214), the second planarization layer including an organic insulating layer ([0058]-[0060]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first planarization layer and second planarization layer in the pixels of Kim as taught by Kim3 since this will allow for improved displacement of wiring electrode and other structures such as using the planarization layer to create a desired capacitance. 

As to claim 7, Kim in view of Kim3 disclose the display apparatus of claim 6 (paragraphs above).
Kim further discloses wherein the blocking block (fig 2, 180) comprises a first layer including a same material as a material of at least one of a first planarization layer and a second planarization layer ([0074], layer 117 is a first planarization layer). 

As to claim 8, Kim in view of Kim3 disclose the display apparatus of claim 7 (paragraphs above).
Kim further discloses a pixel defining layer (118) on a planarization layer (1117), 
wherein the blocking block (180) may further comprise a second layer including a same material as a material of at least one of the pixel defining layer ([0058]). 
Kim does not disclose a spacer disposed on the second planarization layer. 
Nonetheless Kim3 discloses wherein a spacer is disposed on the second planarization layer ([0069]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a spacer disposed on the planarization layer of Kim as taught by Kim3 since this will allow for the protection of the pixel definition layer from a masking process during the vapor deposition of the organic light emitting elements.  

As to claim 20, Kim discloses the method of claim 13 (paragraphs above). 
Kim does not disclose wherein each pixel of the plurality of pixels comprises:
a first conductive layer;
a second conductive layer;
a pixel electrode;
a first planarization layer disposed between the first conductive layer and the second conductive layer, the first planarization layer including an organic insulating layer; and 
a second planarization layer disposed between the second conductive layer and the pixel electrode, the second planarization layer including an organic insulating layer. 
Nonetheless, Kim3 discloses wherein pixels comprise:
a first conductive layer (fig 2A, 262; [0061]);
a second conductive layer (fig 2A, upper layer 261 on lower layer 213);
a pixel electrode (214);
a first planarization layer (fig 2A, lower layer 213) disposed between the first conductive layer (262) and the second conductive layer (upper layer 261), the first planarization layer (lower 213) including an organic insulating layer ([0058]-[0060]); and
a second planarization layer (upper layer 213) disposed between the second conductive layer (upper layer 261) and the pixel electrode (214), the second planarization layer including an organic insulating layer ([0058]-[0060]).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the first planarization layer and second planarization layer in the pixels of Kim as taught by Kim3 since this will allow for improved displacement of wiring electrode and other structures such as using the planarization layer to create a desired capacitance. 

As to claim 21, Kim in view of Kim3 disclose the method of claim 20 (paragraphs above),
Kim further discloses wherein the blocking block (fig 2, 180) comprises a layer including a same material as a material of at least one of a first planarization layer and a second planarization layer ([0054], layer 117 is a first planarization layer). 

As to claim 22, Kim in view of Kim3 disclose the method of claim 21 (paragraphs above),
Kim further discloses a pixel defining layer (118) on a planarization layer (117), 
wherein the blocking block (180) may further comprise a second layer (182) including a same material as a material of at least one of the pixel defining layer (118). 
Kim does not disclose a spacer disposed on the second planarization layer. 
Nonetheless Kim3 discloses wherein a spacer is disposed on the second planarization layer ([0069]). 
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a spacer disposed on the planarization layer of Kim as taught by Kim3 since this will allow for the protection of the pixel definition layer from a masking process during the vapor deposition of the organic light emitting elements.  
 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yu et al. (US Pub. No. 2021/0066650 A1).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        5/4/2022